The decision of the court was announced by
Dawson, J.:
Where women and girls affected with venereal disease are sent from Sedgwick county to the Kansas state quarantine hospital for women, pursuant to orders of isolation duly issued by the local health authority, Sedgwick county is liable for the actual, necessary and reasonable expenses of such women and girls in returning to their homes in Sedgwick county when they are discharged from such quarantine hospital; and the board of county commissioners of Sedgwick county is directed to make timely and adequate provision for the payment of such expenses in conformity with the reasonable regulations of the state authorities in charge of such state quarantine hospital concerning the reception and discharge of persons ordered to be conveyed to and isolated therein. The writ is allowed.